Exhibit 10(hh)
AGREEMENT
     This Agreement (this “Agreement”) is made and entered into as of this      
day of                , 2005, by and between A. SCHULMAN, INC., a Delaware
corporation (the “Company”) and Bernard Rzepka (“Rzepka”).
     WHEREAS, Rzepka is employed by A. Schulman GmbH, [a wholly-owned subsidiary
of the Company] (the “A. Schulman Sub”); and
     WHEREAS, the Board of Directors of the Company believes it is in the best
interests of the Company, the A. Schulman Sub and Rzepka to provide Rzepka with
certain payments and benefits in the event that a Change in Control (as defined
below) occurs and Rzepka’s employment with the A. Schulman Sub is terminated for
specific reasons as provided below.
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto agree as follows:
     1. DEFINED TERMS
     The definitions of capitalized terms used in this Agreement (unless stated
where first used) are provided in the last Section hereof.
     2. OPERATION OF AGREEMENT
     This Agreement will be effective and binding immediately upon its
execution, but, anything in this Agreement to the contrary notwithstanding,
except as provided in the second sentence of Section 3.1, this Agreement will
not be operative unless and until a Change in Control occurs. Upon the
occurrence of a Change in Control at any time during the Term, without further
action, this Agreement will become immediately operative.
     3. CHANGE IN CONTROL PAYMENT; EXCISE TAX
     3.1 Change in Control Payment
     Subject to Section 3.2 hereof, the Company will pay to Rzepka the payments
described in this Section 3.1 (the “CIC Payment”) upon the termination of
Rzepka’s employment with the A. Schulman Sub following a Change in Control and
prior to the end of the Change-in-Control Protective Period, in addition to any
payments and benefits to which Rzepka is otherwise entitled, unless such
termination is (i) by the A. Schulman Sub for Cause, (ii) by reason of death or
disability, or (iii) by Rzepka without Good Reason. For purposes of this
Agreement, Rzepka’s employment shall be deemed to have been terminated by the A.
Schulman Sub without Cause following a Change in Control or by Rzepka with Good
Reason following a Change in Control, as the case may be, if (i) Rzepka’s
employment is terminated without Cause prior to a Change in Control and such
termination was at the request or direction of a Person who has entered into an
agreement with the Company the consummation of which would constitute a Change
in Control,

 



--------------------------------------------------------------------------------



 



(ii) Rzepka terminates his employment with Good Reason prior to a Change in
Control and the circumstance or event which constitutes Good Reason occurs at
the request or direction of such Person, or (iii) Rzepka’s employment is
terminated by the A. Schulman Sub without Cause prior to a Change in Control
(but following a Potential Change in Control) and such termination is otherwise
in connection with or in anticipation of a Change in Control which actually
occurs. For purposes of any determination regarding the applicability of the
immediately preceding sentence, any position taken by Rzepka shall be presumed
to be correct unless the A. Schulman Sub establishes to the Committee by clear
and convincing evidence that such position is not correct.
          (A) The Company shall pay to Rzepka a lump sum payment, in cash, equal
to three (3) times the sum of (i) the higher of Rzepka’s annual base salary in
effect immediately prior to the occurrence of the event or circumstance upon
which the termination of employment is based or Rzepka’s annual base salary in
effect immediately prior to the Change in Control, and (ii) the higher of the
annual bonus earned by Rzepka in respect of the A. Schulman Sub’s fiscal year
immediately preceding that in which the date of termination occurs or the
average annual bonus so earned in respect of the three fiscal years immediately
preceding that in which the Change in Control occurs.
          (B) Notwithstanding any provision of any annual incentive plan to the
contrary, the Company shall pay to Rzepka a lump sum amount, in cash, equal to
the sum of (i) any annual incentive compensation which has been allocated or
awarded to Rzepka for a completed fiscal year preceding the date of termination
and which, as of the date of termination, is contingent only upon Rzepka’s
continued employment to a subsequent date, and (ii) a pro rata portion to the
date of termination of a deemed annual bonus for the A. Schulman Sub’s fiscal
year in which the date of termination occurs, calculated by multiplying (i) the
higher of the annual bonus earned by Rzepka with respect to the immediately
preceding fiscal year or the average annual bonus earned by Rzepka with respect
to the immediately preceding three fiscal years of the A. Schulman Sub by
(ii) the fraction obtained by dividing the number of days in the fiscal year of
the A. Schulman Sub in which termination occurs up to and including the date of
termination by 365.
          (C) For the thirty-six (36) month period immediately following the
date of termination, the Company shall arrange to provide Rzepka with life,
disability, accident and health insurance benefits substantially similar to
those which Rzepka is receiving immediately prior to the notice of termination
(without giving effect to any amendment to such benefits made subsequent to a
Change in Control, which amendment adversely affects in any manner Rzepka’s
entitlement to or the amount of such benefits); provided, however, that, unless
Rzepka consents to a different method (after taking into account the effect of
such method on the calculation of “parachute payments” pursuant to Section 3.2
hereof), such health insurance benefits shall be provided through a third-party
insurer. Benefits otherwise receivable by Rzepka pursuant to this Section 3.1(C)
shall be reduced to the extent comparable benefits are actually received by or
made available to Rzepka without cost during the thirty-six (36) month period
following Rzepka’s termination of employment (and any such benefits actually
received by or made available to Rzepka shall be reported to the Company by
Rzepka). If the CIC Payment shall be decreased pursuant to Section 3.2 hereof,
and the Section 3.1(C) benefits which remain payable after the application of
Section 3.2 hereof are thereafter reduced pursuant to the immediately

2



--------------------------------------------------------------------------------



 



preceding sentence because of the receipt or availability of comparable
benefits, the Company shall, at the time of such reduction, pay to Rzepka the
least of (a) the amount of the decrease made in the CIC Payment pursuant to
Section 3.2 hereof, (b) the amount of the subsequent reduction in these
Section 3.1(C) benefits, or (c) the maximum amount which can be paid to Rzepka
without being, or causing any other payment to be, nondeductible by reason of
section 280G of the Code.
     3.2 Excise Tax
          (A) Notwithstanding any other provisions of this Agreement, in the
event that any payment or benefit received or to be received by Rzepka in
connection with a Change in Control or the termination of Rzepka’s employment
(whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement with the Company, any Person whose actions result in a Change in
Control or any Person affiliated with the Company or such Person) (all such
payments and benefits, including the CIC Payment, being hereinafter called
“Total Payments”) would (in whole or in part) subject Rzepka to an excise tax as
a result of sections 280G and 4999 of the Code, then, to the extent necessary to
make no portion of the Total Payments subject to the excise tax (and after
taking into account any reduction in the Total Payments provided by reason of
section 280G of the Code in such other plan, arrangement or agreement), the cash
CIC Payment shall first be reduced (if necessary, to zero), and the noncash CIC
Payment shall thereafter be reduced (if necessary, to zero); provided, however,
that Rzepka may elect (at any time prior to the delivery of a notice of
termination) to have the non-cash CIC Payment reduced (or eliminated) prior to
any reduction of the cash CIC Payment.
          (B) For purposes of this limitation, (i) no portion of the Total
Payments the receipt or enjoyment of which Rzepka shall have effectively waived
in writing prior to the delivery of a notice of termination shall be taken into
account, (ii) no portion of the Total Payments shall be taken into account which
in the opinion of tax counsel (the “Tax Counsel”) reasonably acceptable to
Rzepka and selected by the accounting firm which was, immediately prior to the
Change in Control, the Company’s independent auditor (the “Auditor”) does not
constitute a “parachute payment” within the meaning of section 280G(b) (2) of
the Code, including by reason of section 280G(b) (4) (A) of the Code, (iii) the
CIC Payment shall be reduced only to the extent necessary so that the Total
Payments (other than those referred to in clauses (i) or (ii)) in their entirety
constitute reasonable compensation for services actually rendered within the
meaning of section 280G(b) (4) (B) of the Code or are otherwise not subject to
disallowance as deductions by reason of section 280G of the Code, in the opinion
of the Tax Counsel, and (iv) the value of any noncash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Auditor in accordance with the principles of sections 280G(d) (3) and (4) of the
Code.
          (C) If it is established pursuant to a final determination of a court
or an Internal Revenue Service proceeding that, notwithstanding the good faith
of Rzepka and the Company in applying the terms of this Section 3.2, the
aggregate “parachute payments” paid to or for Rzepka’s benefit are in an amount
that would result in any portion of such “parachute payments” being subject to
an excise tax by reason of sections 280G and 4999 of the Code, then Rzepka shall
have an obligation to pay the Company upon demand an amount equal to the sum of
(i) the excess of the aggregate “parachute payments” paid to or for Rzepka’s
benefit over the

3



--------------------------------------------------------------------------------



 



aggregate “parachute payments” that could have been paid to or for Rzepka’s
benefit without any portion of such “parachute payments” being subject to an
excise tax by reason of sections 280G and 4999 of the Code; and (ii) interest on
the amount set forth in clause (i) of this sentence at one hundred twenty
percent (120%) of the rate provided in section 1274(b) (2) (B) of the Code from
the date of Rzepka’s receipt of such excess until the date of such payment.
     The amounts payable and benefits granted under this Agreement during and
after the term of this Agreement, in whatever form or for whatever purpose, are
subject to and will be made after deduction of the appropriate income tax
withholdings and to Rzepka’s share of social security obligations in accordance
with applicable laws and regulations. To the extent that there would be no
statutory obligation for the A. Schulman Sub to withhold such tax and employee
social security contributions, the amounts payable and benefits granted under
this Agreement, in whatever form or for whatever purpose, shall be deemed
received gross and Rzepka will itself have to declare the amounts in its tax
return and make the necessary social security contributions thereon.
     3.3 The payments provided in Sections 3.1(A) and (B) hereof shall be made
not later than the fifth day following the date of termination; provided,
however, that if the amounts of such payments, and the limitation on such
payments set forth in Section 3.2 hereof, cannot be finally determined on or
before such day, the Company shall pay to Rzepka on such day an estimate, as
determined in good faith by the Company, in accordance with Section 3.2 hereof,
of the minimum amount of such payments to which Rzepka is clearly entitled and
shall pay the remainder of such payments (together with interest at one hundred
twenty percent (120%) of the rate provided in section 1274(b) (2) (B) of the
Code) as soon as the amount thereof can be determined but in no event later than
the thirtieth (30th) day after the date of termination. In the event that the
amount of the estimated payments exceeds the amount subsequently determined to
have been due, such excess shall constitute a loan by the Company to Rzepka,
payable on the fifth (5th) business day after demand by the Company (together
with interest at one hundred twenty percent (120%) of the rate provided in
section 1274(b) (2) (B) of the Code). At the time that payments are made under
this Section, the Company shall provide Rzepka with a written statement setting
forth the manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from outside counsel, auditors or consultants (and any such
opinions or advice which are in writing shall be attached to the statement). In
the event the Company should fail to pay when due the amounts described in
Sections 3.1(A), (B) and (C) hereof or in Section 3.2 hereof, Rzepka shall also
be entitled to receive from the Company an amount representing interest on any
such unpaid amounts from the due date, as determined under this Section 3.3, to
the date of payment at one hundred twenty percent (120%) of the rate provided in
section 1274(b) (2) (B) of the Code.
     3.4 The Company also shall pay to Rzepka all legal fees and expenses
incurred by Rzepka (i) in seeking in good faith to obtain or enforce any benefit
or right provided by this Agreement, or (ii) in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit provided hereunder. Such payments shall be made
within five (5) business days after delivery of Rzepka’s written requests for
payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require.

4



--------------------------------------------------------------------------------



 



     4. NO MITIGATION
     The Company agrees that, if Rzepka’s employment with the A. Schulman Sub
terminates following a Change in Control and prior to the end of the
Change-in-Control Protective Period, Rzepka is not required to seek other
employment or to attempt in any way to reduce any amounts payable to Rzepka by
the Company pursuant to Section 3 hereof. Further, the amount of any payment or
benefit provided for in this Agreement (other than Section 3.1(C) hereof) shall
not be reduced by any compensation earned by Rzepka as the result of employment
by another ‘ employer, by retirement benefits, by offset against any amount
claimed to be owed by Rzepka to the A. Schulman Sub, or otherwise.
     5. SUCCESSORS; BINDING AGREEMENT
     In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle Rzepka
to compensation from the Company in the same amount and on the same terms as
Rzepka would be entitled to hereunder if Rzepka were to terminate Rzepka’s
employment for Good Reason after a Change in Control, except that, for purposes
of implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the date of termination. Except as provided in this
Section 5, this Agreement shall not be assignable by either party without the
written consent of the other party hereto. This Agreement shall inure to the
benefit of and be enforceable by Rzepka’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. If Rzepka shall die while any amount would still be payable to Rzepka
hereunder (other than amounts which, by their terms, terminate upon Rzepka’s
death) if Rzepka had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of Rzepka’s estate.
     6. MISCELLANEOUS
     No provision of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agreed to in writing and signed by
Rzepka and such officer as may be specifically designated by the Board of
Directors of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. All references to sections of the Exchange Act or the
Code shall be deemed also to refer to any successor provisions to such sections.
Any payments provided for hereunder shall be paid net of any applicable
withholding required under federal, state or local law and any additional
withholding to which Rzepka has agreed. The obligations of the A. Schulman Sub
and Rzepka under this Agreement which by their nature may require (partial or
total)

5



--------------------------------------------------------------------------------



 



performance after the expiration of the Term or the Change-in-Control Protective
Period shall survive such expiration.
     7. VALIDITY
     The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, which shall remain in full force and effect.
     8. COUNTERPARTS
     This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same instrument.
     9. SETTLEMENT OF DISPUTES AFTER CHANGE IN CONTROL; ARBITRATION
     After a Change in Control and prior to the end of the Change-in-Control
Protective Period, all claims by Rzepka for benefits under this Agreement shall
be directed to and determined by the Committee and shall be in writing. Any
denial by the Committee of a claim for benefits under this Agreement shall be
delivered to Rzepka in writing and shall set forth the specific reasons for the
denial and the specific provisions of this Agreement relied upon. The Committee
shall afford a reasonable opportunity to Rzepka for a review of the decision
denying a claim and shall further allow Rzepka to appeal to the Committee a
decision of the Committee within sixty (60) days after notification by the
Committee that Rzepka’s claim has been denied. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. Notwithstanding any
provision of this Agreement to the contrary, Rzepka shall be entitled to seek
specific performance of Rzepka’s right to be paid until the date of termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.
     10. OTHER RIGHTS AND OBLIGATIONS
     The benefits and payments to which Rzepka may be entitled under this
Agreement are not intended to be in substitution for, or to alter, any other
rights or obligations under any applicable law.
     11. DEFINITIONS
     For purposes of this Agreement, the following terms shall have the meanings
indicated below:
          (A) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3
under the Exchange Act.
          (B) “Cause” for termination by the A. Schulman Sub of Rzepka’s
employment shall mean the following:

6



--------------------------------------------------------------------------------



 



     (I) Rzepka’s breach of any covenants contained in any employment agreement
between Rzepka and the A. Schulman Sub or Rzepka’s gross neglect of his duties
thereunder, Rzepka’s knowingly committing misfeasance or knowingly permitting
nonfeasance of his duties in any material respect, or Rzepka’s committing a
felony; and
     (II) (i) the willful and continued failure by Rzepka to substantially
perform his duties with the A. Schulman Sub (other than any such failure
resulting from Rzepka’s incapacity due to physical or mental illness or any such
actual or anticipated failure after the issuance of a notice of termination for
Good Reason by Rzepka) after a written demand for substantial performance is
delivered to Rzepka by the Board of Directors of the Company or by the A.
Schulman Sub, which demand specifically identifies the manner in which the Board
of Directors of the Company or the A. Schulman Sub, as the case may be, believes
that Rzepka has not substantially performed his duties, or (ii) the willful
engaging by Rzepka in conduct which is demonstrably and materially injurious to
the Company, the A. Schulman Sub or any of their subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, (x) no act,
or failure to act, on Rzepka’s part shall be deemed “willful” unless done, or
omitted to be done, by Rzepka not in good faith and without reasonable belief
that Rzepka’s act, or failure to act, was in the best interest of the A.
Schulman Sub and the Company and (y) in the event of a dispute concerning the
application of this provision, no claim by the A. Schulman Sub that Cause exists
shall be given effect unless the A. Schulman Sub establishes to the Committee by
clear and convincing evidence that Cause exists.
          (C) A “Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred
during the Term:
     (I) any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
affiliates other than in connection with the acquisition by the Company or its
affiliates of a business) representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or
     (II) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board of Directors of the Company and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors of the Company or nomination
for election by the Company’s stockholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
on

7



--------------------------------------------------------------------------------



 



the date hereof or whose appointment, election or nomination for election was
previously so approved; or
     (III) the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation or approve the issuance of voting
securities of the Company in connection with a merger or consolidation of the
Company (or any direct or indirect subsidiary of the Company) pursuant to
applicable stock exchange requirements, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior to such merger or consolidation continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any subsidiary of the Company, at least 75% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its subsidiaries other than in
connection with the acquisition by the Company or its subsidiaries of a
business) representing 25% or more of either the then outstanding shares of
common stock of the Company or the combined voting power of the Company’s then
outstanding securities; or
     (IV) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity, at least 75% of the combined voting power of the voting
securities of which are owned by stockholders in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
     Notwithstanding the foregoing, no “Change in Control” shall be deemed to
have occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.
     Further, notwithstanding the foregoing, any event or transaction which
would otherwise constitute a Change in Control (a “Transaction”) shall not
constitute a Change in Control for purposes of this Agreement if, in connection
with the Transaction, the Company participates as an equity investor in the
acquiring entity or any of its affiliates (the “Acquiror”). For purposes of the
preceding sentence, the Company shall not be deemed to have participated as an
equity investor in the Acquiror by virtue of (i) obtaining beneficial ownership
of any equity interest in the Acquiror as a result of the grant to Rzepka of an
incentive compensation award under one or

8



--------------------------------------------------------------------------------



 



more incentive plans of the Acquiror (including, but not limited to, the
conversion in connection with the Transaction of incentive compensation awards
of the Company into incentive compensation awards of the Acquiror), on terms and
conditions substantially equivalent to those applicable to other executives of
the Company immediately prior to the Transaction, after taking into account
normal differences attributable to job responsibilities, title and similar
matters, (ii) obtaining beneficial ownership of any equity interest in the
Acquiror on terms and conditions substantially equivalent to those obtained in
the Transaction by all other stockholders of the Company, or (iii) passive
ownership of less than three percent (3%) of the stock of the Acquiror.
          (D) “Change-in-Control Protective Period” shall mean the period from
the occurrence of a Change in Control until the later of the second anniversary
of such Change in Control or, if such Change in Control shall be caused by the
stockholder approval of a merger or consolidation described in Section 11(C)
(III) hereof, the second anniversary of the consummation of such merger or
consolidation.
          (E) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          (F) “Committee” shall mean (i) the individuals (not fewer than three
in number) who, immediately prior to a Potential Change in Control, constitute
the Compensation Committee of the Board of Directors of the Company, plus
(ii) in the event that fewer than three individuals are available from the group
specified in clause (i) above for any reason, such individuals as may be
appointed by the individual or individuals so available (including for this
purpose any individual or individuals previously so appointed under this clause
(ii)); provided, however, that the maximum number of individuals constituting
the Committee shall not exceed five.
          (G) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (H) “Good Reason” for termination by Rzepka of Rzepka’s employment
shall mean the occurrence (without Rzepka’s express prior written consent) after
any Change in Control, or after any Potential Change in Control under the
circumstances described in the second sentence of Section 3.1 hereof (treating
all references in paragraphs (I) through (VII) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the A. Schulman Sub, or failures by the A. Schulman Sub to act, unless, in
the case of any act or failure to act described in paragraph (I), (V) or
(VI) below, such act or failure to act is corrected prior to the date of
termination specified in the notice of termination given in respect thereof:
     (I) the assignment to Rzepka of any duties inconsistent with Rzepka’s
current status with the A. Schulman Sub or a substantial adverse alteration in
the nature or status of Rzepka’s responsibilities from those in effect
immediately prior to the Change in Control (other than any such alteration
primarily attributable to the fact that the Company may no longer be a public
company);

9



--------------------------------------------------------------------------------



 



     (II) a reduction by the A. Schulman Sub in Rzepka’s annual base salary as
in effect on the date hereof or as the same may be increased from time to time
except for across-the-board salary reductions similarly affecting all executives
of the A. Schulman Sub and all executives of any Person in control of the A.
Schulman Sub;
     (III) the relocation of the A. Schulman Sub’s principal executive offices
to a location more than fifty (50) miles from the location of such offices
immediately prior to the Change in Control or the A. Schulman Sub’s requiring
Rzepka to be based anywhere other than the A. Schulman Sub’s principal executive
offices except for required travel on the A. Schulman Sub’s business to an
extent substantially consistent with Rzepka’s present business travel
obligations;
     (IV) the failure by the A. Schulman Sub, without Rzepka’s consent, to pay
to Rzepka any portion of Rzepka’s current compensation, or to pay to Rzepka any
portion of an installment of deferred compensation under any deferred
compensation program of the A. Schulman Sub, within seven (7) days of the date
such compensation is due;
     (V) the failure by the A. Schulman Sub to continue in effect any
compensation plan in which Rzepka participates immediately prior to the Change
in Control which is material to Rzepka’s total compensation, including but not
limited to the Company’s 1991 Stock Incentive Plan and Nonqualified Profit
Sharing Plan or any substitute plans adopted prior to the Change in Control,
unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the failure by the
A. Schulman Sub to continue Rzepka’s participation therein (or in such
substitute or alternative plan) on a basis not materially less favorable, both
in terms of the amount of benefits provided and the level of Rzepka’s
participation relative to other participants, as existed at the time of the
Change in Control; or
     (VI) the failure by the A. Schulman Sub to continue to provide Rzepka with
benefits substantially similar to those enjoyed by Rzepka under any of the A.
Schulman Sub’s pension, life insurance, medical, health and accident, or
disability plans in which Rzepka was participating at the time of the Change in
Control, the taking of any action by the A. Schulman Sub which would directly or
indirectly materially reduce any of such benefits or deprive Rzepka of any
material fringe benefit enjoyed by Rzepka at the time of the Change in Control,
or the failure by the A. Schulman Sub to provide Rzepka with the number of paid
vacation days to which Rzepka is entitled on the basis of years of service with
the A. Schulman Sub in accordance with the A. Schulman Sub’s normal vacation
policy in effect at the time of the Change in Control.
     Rzepka’s right to terminate Rzepka’s employment for Good Reason shall not
be affected by Rzepka’s incapacity due to physical or mental illness. Rzepka’s
continued employment shall

10



--------------------------------------------------------------------------------



 



not constitute consent to, or a waiver of rights with respect to, any act or
failure to act constituting Good Reason hereunder.
     For purposes of any determination regarding the existence of Good Reason,
any claim by Rzepka that Good Reason exists shall be presumed to be correct
unless the A. Schulman Sub establishes to the Committee by clear and convincing
evidence that Good Reason does not exist.
          (I) “Person” shall have the meaning given in Section 3(a) (9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company or any of its subsidiaries,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.
          (J) “Potential Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred
during the Term:
     (1) the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;
     (2) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;
     (3) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities; or
     (4) the Board of Directors of the Company adopts a resolution to the effect
that, for purposes of this Agreement, a Potential Change in Control has
occurred.
          (K) “Term” shall mean the period commencing as of the date hereof and
expiring on the close of business on December 31, 2008; provided, however, that
(i) commencing on January 1, 2006 and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, the Company or Rzepka
shall have given notice that it or Rzepka, as the case may be, does not wish to
have the Term extended; (ii) if a Change in Control occurs during the Term, the
Term will expire on the last day of the Change-in-Control Protective Period; and
(iii) subject to the second sentence of Section 3.1, if, prior to a Change in
Control, Rzepka ceases for any reason to be employed in his current position
with the A. Schulman Sub, thereupon without further action the Term shall be
deemed to have expired and this Agreement will immediately terminate and be of
no further effect. For purposes of this Section 11(K), Rzepka shall not be
deemed to have ceased to be employed with the A. Schulman Sub by reason of the
transfer of Rzepka’s employment between the A. Schulman Sub and any other
subsidiary of the Company, or among any subsidiaries of the Company.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
executed (the corporate signatory by the respective officer duly authorized) as
of the day and year first above written.

                  /s/ Bernard Rzepka       Bernard Rzepka              A.
SCHULMAN, INC.
      By:   /s/ Terry L. Haines         Name:           Title:        

12